DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the retention structure” lacks antecedent basis. In claim 1, the terminology “an apex is spaced apart along the length of the slot between the open first end and the closed second end” is unclear. How is an apex “spaced apart”?  “Spaced apart” from what? In regard to claim 16, “an apex located along the length of the slot” is also unclear. The scope of this could be read that the apex is along the entire length of the slot, which is not what the applicant intends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 12 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Gniadek et al (2015/0177467).
In regard to claim 16, Gniadek et al teach a fiber optic device for connecting fiber optic connectors together (figure 1B), the fiber optic device comprising: a body having a longitudinal axis and a surface extending circumferentially about the longitudinal axis (106); a slot (112) recessed radially into the surface of the body with respect to the longitudinal axis of the body; said slot having an open first end (the slot is open at the bottom to the far right), a closed second end (at the top near the label 118), and a length extending from the open first end to the closed second end (space between the opening at the bottom and at the top of the slot), the slot comprising a bottom wall (in that one cannot see the interior of the connector portion, there is a bottom wall) and opposing first and second side walls (a slot inherently has side walls), each of the bottom wall and the opposing first and second side walls extending along the length of the slot from the open first end to the closed second end, the bottom wall facing radially outward with respect to the longitudinal axis of the body. Although they do not teach specifics about an apex, they teach bumps that have height (118, paragraph 24). In that the terminology in the patent is vague, it appears that the bump would operate as an apex. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use bumps for the purpose of providing a latching mechanism for the optical connector and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See also claim 5 which says that the apex is a bump.
In regard to claim 17, for the latching to happen, it appears obvious that the bumps would be located between the side walls.
In regard to claim 1, Gniadek et al teach fiber optic connection system (figure 1b) for securing two dissimilar fiber optic devices , the fiber optic connection system comprising: a first fiber optic device (104) a second fiber optic device (106), each of the first and second fiber optic devices having a longitudinal axis and a surface extending  circumferentially about the longitudinal axis (104 and 106 each have circumferentially bodies with longitudinal axes), wherein the first fiber optic device includes a latch pin (claim 34 of the patent) protruding radially from the surface of the first fiber optic device with respect to the longitudinal axis of the first fiber optic device (104): wherein the second fiber optic device (106) includes a slot (112) recessed radially into the surface of the second fiber optic device with respect to the longitudinal axis of the second fiber optic device: said slot having an open first end Bottom right of the slot), a closed second end (top of the slot), and a length extending from the open first end to the closed second end (length between the open bottom end and the closed top end), the slot comprising a bottom wall (in that there is no visibility into the connector, there is a bottom wall) and opposing first and second side walls (a slot inherently has side walls), each of the bottom wall and the opposing first and second side walls extending along the length of the slot from the open first end to the closed second end, the bottom wall facing radially outward with respect to the longitudinal axis of the body. Although they do not teach specifics about an apex, they teach bumps that have height (118, paragraph 24). In that the terminology in the patent is vague, it appears that the bump would operate as an apex. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use bumps for the purpose of providing a latching mechanism for the optical KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See also claim 5 which says that the “apex” is a bump.
In that the bumps facilitate the bayonet type connection between the connectors (paragraph 24) it appears that these bumps are sized and shaped to allow the latch pin to pass beyond said apex for connecting the first fiber optic device to the second fiber optic device: and the bumps protrudes radially outward from the bottom wall of the slot with respect to the longitudinal axis of the second fiber optic device and is located between the opposing first and second side walls.
In regard to claim 5, Gniadek et al call the apex a “bump” (paragraph 24).
In regard to claim 6, wherein the first fiber optic device is a coupling nut (206, paragraph 27) with at least one latch pin on an inner surface (bayonet locking buttons 108), at a proximal end of the coupling nut (appear to be at the proximal end so that it can engage with the bayonet grove). 
In regard to claim 7, wherein the second fiber optic device is an adapter with an outer housing having at least one slot configured to accept the at least one latch pin (106 shows the groove, paragraph 27).
In regard to claim 9, wherein the first fiber optic device further comprises a connector housing and wherein the coupling nut is configured to secure the connector housing to the adapter (paragraph 27), and further wherein the connector housing further comprises fiber optic connectors and power contacts (paragraph 60 teaches that it can have electrical and communications) for mating to a second adapter to establish a communication and power path from one portion of a network to another.
In regard to claim 10, it appears that it would be inherent that the first fiber optic device is configured to flex outward under the force of the latch pin passing over the bump. It would have to flex in order to pass over the bump.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Gniadek et al (2015/0177467) as applied to claim 1 above and futher in view of Lu et al (2009/0148102).
In regard to claims 3-4, although Gniadek et al do not teach specifics about their bumps (apex), it is well known that angles of grooves and protrusions can be selected to provide adequate holding strength when devices are connected. See for example Lu et al (paragraph 9). They teach that different angles can be selected to provide adequate holding strength. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex which has a leading chamfer face and a trailing chamfer face, and further wherein the leading chamfer face has a more gradual slope than the trailing chamfer face in order to ensure that the angle of the grooves and protrusions can be selected to provide adequate holding strength and the examiner is relying on common knowledge in the art that angles of an apex can be different in order to adjust the amount of force required to connect and disconnect such connectors and the trailing chamfer face is forward the leading chamfer face, and blocks the latch pin from being removed from a recess formed in an upper slot unless a pull force “F” exceeds the amount of pull force “PF” to overcome the apex. One of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 13, the height of the recess is inherently defined by a height of the apex and the slope of leading chamfer face and the trailing chamfer face.

In regard to claim 14, the pin inherently is sized and shaped to be secured within the recess, or it would not fit.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Gniadek et al (2015/0177467) as applied to claim 1 above and futher in view of Lu (2014/0321813).
Although Gniadek et al do not specifically teach that the connector housing further comprises a gap for receiving an O-ring for preventing water or debris ingress within the connector housing, Lu teaches that it is well known to use an O-ring s a seal of an optical connector to protect against water, dust and other contaminates when a connector is mated with another component.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide an O-ring to the connector device in dependence upon the type of environment that the connector will be in to seal the connector and protect against water or dust, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 1, 5-7, 9-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman et al (20120020618) in view of Puallus et al (3901574).
	In regard to claim 16, Erdman et al teach a fiber optic device for connecting fiber optic connectors together, the fiber optic device comprising (figure 7): a body having a longitudinal axis and a surface extending circumferentially about the longitudinal axis; a slot recessed radially into the surface of the body with respect to the longitudinal axis of the body (711); said slot having an open first end (to the far left of the slot 711), a closed second end (716), and a length extending from the open first end to 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex/bump (40) in a slot (shown in figure 1 which contains 40) for the purpose of providing a sound so that the operator engaging of the receptacles is complete (column 3, lines 27-32), since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 17, the apex/bump of Paullus et al  is located between the side walls of the slot.
In regard to claim 1, a fiber optic connection system (figure 7A) for securing two dissimilar fiber optic devices, the fiber optic connection system comprising: a first fiber optic device (705 to the left):  a second fiber optic device (705 to the right), each of the first and second fiber optic devices having a longitudinal axis and a surface extending circumferentially about the longitudinal axis, the retention structure: wherein the first fiber optic device includes a latch pin protruding radially  from the surface of 
Although Erdman et al do not specifically teach that an apex is spaced apart along an inner surface of the length of the slot between the open first end and the closed second end: wherein the apex is sized and shaped to allow the latch pin to pass beyond said apex forming the hybrid assembly for connecting the first fiber optic device to the second fiber optic device: and wherein the apex protrudes radially outward from the bottom wall of the slot with respect to the longitudinal axis of the second fiber optic device and is located between the opposing first and second side walls; see figure 1 of Paullus et al which teach that there is an apex/bump(4) in a slot used with a projections (72) which slides over the bump/apex to provide a  connection.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex/bump (40) in a slot (shown in figure 1 which contains 40) for the purpose of providing a sound so that the operator engaging of the receptacles is complete (column 3, lines 27-32), since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 5, element 40 is shown as a bump/protrusion by Paullus et al.

In regard to lcaim 7, the second fiber optic device (705 on the right) is an adapter with an outer housing having at least one slot (711, 716) configured to accept the at least one latch pin.
In regard to claim 9, see paragraph 1 of Erdman et al. Erdman et al teach that the first fiber optic device further comprises a connector housing and wherein the coupling nut (705 on the left) is configured to secure the connector housing to the adapter (705  on the right). 
Although they do not specifically teach the connector housing further comprises fiber optic connectors and power contacts for mating to a second adapter to establish a communication and power path from one portion of [[the]] a network to another, they teach that their device is optoelectronic which teaches electrical components. The examiner is relying on common knowledge in the art that optical connectors often have electrical power as well as fibers in order to send power and communicaitons signals together. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to send power with communications signals in order to send power and optical communications signals to a device, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 10, see column 3, lines 27-36 of Paullus et al. they teach that there is a sound when the lug passes over the bumps and make a sound. It is inherent that the lug flexes outward under the force of the latch pin passing over the apex.
IN regard to claim 12, the examiner is relying on common knowledge in the art that the the bump (apex) height determines the pull force required to disconnect the first fiber optic device from the 
In regard to claim 15, the latch pin of Paullus et al is configured to pass over the apex thereby resulting in an audible sound for indicating a hybrid assembly is formed (column 3, lines 27-36).


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Erdman et al (20120020618) in view of Puallus et al (3901574) as applied to claim 1 above and futher in view of Lu et al (2009/0148102).
In regard to claims 3-4, although Paullus et al do not teach specifically teach that their bumps have specific angles, it is well known that angles of grooves and protrusions can be selected to provide adequate holding strength when devices are connected. See for example Lu et al (paragraph 9). They teach that different angles can be selected to provide adequate holding strength. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an apex which has a leading chamfer face and a trailing chamfer face, and further wherein the leading chamfer face has a more gradual slope than the trailing chamfer face in order to ensure that the angle of the grooves and protrusions can be selected to provide adequate holding strength and the examiner is relying on common knowledge in the art that angles of an apex can be different in order to adjust the amount of force required to connect and disconnect such connectors and the trailing chamfer face is forward the leading chamfer face, and blocks the latch pin from being removed from a recess formed in an upper slot unless a pull force “F” exceeds the amount of pull force “PF” to overcome the apex. One of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

In regard to claim 14, the pin inherently is sized and shaped to be secured within the recess, or it would not fit.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Erdman et al (20120020618) in view of Puallus et al (3901574) as applied to claim 1 above and futher in view of Lu (2014/0321813).
Although Erdman et al do not specifically teach that the connector housing further comprises a gap for receiving an O-ring for preventing water or debris ingress within the connector housing, Lu teaches that it is well known to use an O-ring s a seal of an optical connector to protect against water, dust and other contaminates when a connector is mated with another component.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide an O-ring to the connector device in dependence upon the type of environment that the connector will be in to seal the connector and protect against water or dust, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See figures 7e and 7f of Yang (10649152) which teach an apex. See figure of (JP2020-134836) which teach an apex 37a-c in a bayonet connector. See figure 4 of Liu et al (2018/0143381).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883